Citation Nr: 1436415	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right calcaneal fracture.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left calcaneal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the appeal in May 2011 for a requested Travel Board hearing.  A hearing was afforded the Veteran at the RO in October 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record in this case consists of the physical claims file and electronic records within Virtual VA.  
 

REMAND

At the Veteran's October 2011 his authorized representative requested that recent treatment records from the VA Medical Center in Greenville, North Carolina, be obtained prior to adjudication of the Veteran's claims.  Additionally, the Veteran testified at the hearing that his residuals of calcaneal fractures have worsened since his most recent examination in April 2008.  Therefore, the Board has determined that he should be afforded another VA examination to determine the current degree of severity of these disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA records.  This should include obtaining records from the Greenville and Durham VA Medical Centers.  
 
2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of residuals of left and right calcaneal fractures.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any functional impairment during flare ups. 

The examiner should also provide an opinion concerning the impact of the residuals of each of the fractures on the Veteran's ability to work. 

The rationale for each opinion expressed must also be provided.
 
3.  Undertake any other indicated development.
 
4.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



